Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 6-9, and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Wagenheim (US 2010/0183836 A1), Lee (US 2014/0083133 A1), and Cook (US 2009/0265971 A1).
The board decision rendered June 21st, 2022, reversed the previous grounds of rejection under 35 U.S.C. 112(a) and 35 U.S.C. 103. No other grounds of rejection over the combination of Wagenheim, Lee, and Cook are made. The Examiner notes the Board’s specific, narrowed claim interpretation. Page 7 states “[c]laims 1 and 23 require the attachment mechanism to be made from two structurally distinct pieces”, and that “Cook’s posts 43 appear to be monolithic posts”. Therefore, as best understood from the Decision, the first and second portions of the claim must be “two structurally distinct pieces” and they cannot be “monolithic”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783